UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-4811



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


ALEJANDRO SOCORRO TOVAR-AVILA, a/k/a Jhonathan Calvin Mitchell,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:06-cr-00105-RGD)


Submitted:   March 28, 2008                 Decided:   June 13, 2008


Before MICHAEL and TRAXLER, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Keith Loren
Kimball, Assistant Federal Public Defender, Norfolk, Virginia, for
Appellant.    Chuck Rosenberg, United States Attorney, Scott W.
Putney, Assistant United States Attorney, Newport News, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Alejandro Socorro Tovar-Avila pled guilty pursuant to a

written plea agreement to conspiracy to possess with intent to

distribute and to distribute cocaine and heroin, in violation of 21

U.S.C. § 846 (2000).   Tovar-Avila was sentenced to the statutory

minimum of 120 months’ imprisonment.    We grant the Government’s

motion to dismiss the appeal.

           On appeal, Tovar-Avila contends the district court erred

in denying him application of the “safety valve” provision of U.S.

Sentencing Guidelines Manual § 5C1.2(a) (2006).    The Government,

however, asserts this claim is precluded by the waiver of appellate

rights in Tovar-Avila’s plea agreement, according to which he

waived “the right to appeal the conviction and any sentence within

the statutory maximums . . . (or the manner in which that sentence

was determined) on the grounds set forth in Title 18, United States

Code, Section 3742, or on any ground whatsoever . . . .”

           A defendant may, in a valid plea agreement, waive the

right to appeal under 18 U.S.C. § 3742 (2000).    United States v.

Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).   Whether a defendant has

effectively waived the right to appeal is an issue of law we review

de novo.    United States v. Blick, 408 F.3d 162, 168 (4th Cir.

2005).

     Where, as here, the United States seeks enforcement of an
     appeal waiver and there is no claim that the United
     States breached its obligations under the plea agreement,
     we will enforce the waiver to preclude a defendant from

                                - 2 -
     appealing a specific issue if the record establishes that
     the waiver is valid and that the issue being appealed is
     within the scope of the waiver.

Id. (internal citations omitted). An appeal waiver is valid if the

defendant knowingly and intelligently agreed to waive his right to

appeal.   Id. at 169.   However, “[a]n appeal waiver is not knowingly

or voluntarily made if the district court fails to specifically

question the defendant concerning the waiver provision of the plea

agreement during the [Fed. R. Crim. P.] 11 colloquy and the record

indicates that the defendant did not otherwise understand the full

significance of the waiver.”        United States v. Johnson, 410 F.3d

137, 151 (4th Cir. 2005) (internal quotation marks omitted).

           The   language   in    the   plea   agreement   is   clear   and

unambiguous.     At the Rule 11 hearing, it was established that

Tovar-Avila was thirty-four years old, had completed the ninth

grade, and could read and write.           He did not have a history of

mental illness or substance abuse.          Tovar-Avila confirmed he had

not only signed the plea agreement, but had also initialed each

page after reading it.           He further acknowledged that he had

discussed the agreement with his counsel prior to signing.              The

district court specifically questioned Tovar-Avila regarding the

appellate waiver, and Tovar-Avila responded that he understood its

effects. Therefore, we conclude the appellate waiver is both valid

and enforceable.     Further, because Tovar-Avila’s issue clearly




                                   - 3 -
falls within the broad scope of the waiver, we conclude the terms

of the agreement should be enforced.

          Accordingly, we grant the Government’s motion to dismiss

the appeal.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         DISMISSED




                               - 4 -